                                    Case 18-25641     Doc 85      Filed 03/16/20   Page 1 of 3
     Entered: March 16th, 2020
     Signed: March 13th, 2020

     SO ORDERED




                                               IN THE UNITED STATES BANKRUPTCY COURT
                                                    FOR THE DISTRICT OF MARYLAND
                                                            Baltimore District

                          IN RE:

                          Simone T. Johnson
                                                                            Bankruptcy No. 18-25641
                                   Debtor(s)                                Chapter 13

                          U.S. Bank Trust, N.A., as Trustee for
                          LSF10 Master Participation Trust
                                 Movant

                                   VS.

                          Simone T. Johnson
                                Respondent(s)

                                           CONSENT ORDER MODIFYING AUTOMATIC STAY

                                 1. That the debtor herein filed a Voluntary Petition for Relief under Chapter 13 of
                          Title 11 of the U.S. code on or about November 28, 2018, thus initiating case number 18-
                          25641.
                                  2. The movant U.S. Bank Trust, N.A., as Trustee for LSF10 Master Participation
                          Trust filed its Motion for Relief from the Automatic Stay on or about January 8, 2020.
                                  3. That the total post-petition arrearages due the movant through and including the
                          February 1st, 2020 installment and attorney’s fees and costs, excluding the delinquent real
                          estate taxes and water and sewer charges, if any, are FIFTEEN THOUSAND TWO
    LAW OFFICES OF        HUNDRED FORTY SEVEN DOLLARS AND FORTY FIVE CENTS ($15,247.45). The
    JEFFREY NADEL
4041 POWDER MILL ROAD     total post petition arrearage is composed of the following: 6 months (December 2019 through
      SUITE 200
 CALVERTON, MD 20705
                          May 2019) each at $920.54, 8 months (June 2019 through January 2020) each at $921.39 and
    240-473-5000          1 month (February 2020) $1,122.09 and attorney’s fees of $1,050.00 and filing fees and
 FILE NUMBER: 23396       associated costs of $181.00.
                                Case 18-25641        Doc 85    Filed 03/16/20     Page 2 of 3


                                4. That beginning on March 1st, 2020 and continuing each month thereafter on the
                        FIRST (1st) day of each month pursuant to the Deed of Trust entered into between the parties,
                        the debtor agrees to pay Caliber Home Loans, INC, servicer for the Movant at, Caliber Home
                        Loans, P.O. Box 650856, Dallas, TX 75265-0856, its correct regular monthly mortgage
                        payment until the Deed of Trust is satisfied. In the event that the debtors are notified of a
                        change in lender or servicer, the debtor shall make their payments in accordance with such
                        notice given by the lender.
                                5. That the debtor further agrees that on March 15th, 2020, they shall pay to Caliber
                        Home Loans the sum of ONE THOUSAND SIX HUNDRED NINETY FOUR DOLLARS
                        AND SIXTEEN CENTS ($1,694.16), and shall pay such sum (hereinafter sometimes referred
                        to as “Stipulation ,Payments”) each and every month on the 15th day of the month for a total
                        period of NINE (9) MONTHS, except the 9th and final payment shall be in the amount of
                        ONE THOUSAND SIX HUNDRED NINETY FOUR DOLLARS AND SEVENTEEN
                        CENTS ($1,694.17), as payment in full of the remaining post-petition arrearages.
                                6. That the debtor shall pay all delinquent real estate taxes and water and sewer
                        charges on the subject property, if any, by July 15, 2020, and thereafter shall pay all real
                        estate and water and sewer charges, if any, on a timely basis, and shall promptly supply
                        evidence of such payment to the Movant. In the event, however, that such delinquent real
                        estate taxes and water and sewer charges, if any, are included in the debtor’s Chapter 13 plan
                        and same has been confirmed, then and in that event, so long as the payments to the plan
                        remain current and proper payments from the Plan are made towards such taxes and water and
                        sewer charges, and so long as current taxes and water and sewer charges are paid timely, the
                        provisions of this paragraph shall be deemed to have been fulfilled.
                                7. If the debtor defaults upon the terms enunciated in this Consent Order, ten (10)
                        days following certification and service by first class mail of an Affidavit of Default upon the
                        debtors, debtor’s attorney and this Court that the debtors and/or co-debtors have not fulfilled
                        the terms of this Consent Order, the automatic stay imposed by 11 U.S.C. Section 362 and
                        any Co-Debtor Stay imposed by 11 U.S.C. § 1301 shall be deemed terminated immediately
                        without further order of this court so as to permit the movants to proceed under applicable
                        non-bankruptcy law with a foreclosure sale and recordation of the Trustee’s Deed concerning
                        the property known as 4110 Ronis Rd., Pikesville, MD 21208 and further known as tax
                        account #03-0320020330 in Baltimore County, Maryland and obtain possession of the
                        property and/or proceed to enter into a Deed in Lieu of Foreclosure and/or other loss
                        mitigation on the subject real property. The automatic stay shall also be lifted so as to allow
                        the successful purchaser to take whatever legal action is necessary to obtain possession of the
                        above-mentioned property pursuant to Maryland law.
                                8. That the parties agree that if the debtors convert this case to a Chapter 7, the
                        automatic stay provided for by Section 362 (a) of the United States Bankruptcy code is lifted
                        as to the debtor’s and co-debtor’s interest.
                                9. If the debtors within ten (10) days following service by first class mail of an
                        Affidavit of Default, delivers the payments required to bring the debtors current pursuant to
                        this Consent Order plus attorneys fees then due for preparation and filing of the Affidavit of
                        Default, then the automatic stay shall be deemed continued unless the debtors default pursuant
    LAW OFFICES OF      to the terms of this Consent Order at a future date. U.S. Bank Trust, N.A., as Trustee for
    JEFFREY NADEL
4041 POWDER MILL ROAD   LSF10 Master Participation Trust is a secured creditor secured by a Deed of Trust recorded in
      SUITE 200
 CALVERTON, MD 20705    the land records of Baltimore County, Maryland in Liber 0025727, Folio 163. This Consent
    240-473-5000        Order applies to any successor-in-interest to U.S. Bank Trust, N.A., as Trustee for LSF10
 FILE NUMBER: 23396
                        Master Participation Trust.
                                 Case 18-25641        Doc 85     Filed 03/16/20     Page 3 of 3


                                10. It is further agreed that if the debtor defaults pursuant to the terms of this Consent
                        Order on more than TWO (2) occasions, he/she/they shall not be entitled to bring the account
                        current pursuant to paragraph number NINE (9) of this Consent Order.
                                11. If the subject of this Consent Order is a Deed of Trust which is junior to a senior
                        deed of trust or mortgage, in the event that the Stay is lifted as to such senior lien, then and in
                        that event, the Stay shall automatically be lifted as to the subject Deed of Trust covering this
                        Consent Order, immediately upon the lifting of the Stay of the senior lien, with no further
                        notice or Order of Court required.
                               12. It is further agreed that the fourteen (14) day stay of the relief from stay pursuant
                        to Rule 4001 (a) (3) is hereby waived.
                               13. In the event of foreclosure, the Movant shall comply with Local Bankruptcy Rule
                        4001-3.

                        By: /s/ Scott E. Nadel                               By: /s/ Candy L. Thompson
                        Scott E. Nadel, Esquire                              Candy L. Thompson, Esquire
                        Scott E. Nadel 16027                                 201 N. Charles St., Ste. 804
                        4041 Powder Mill Road, Suite 200                     Baltimore, MD 21201
                        Calverton, MD 20705                                  Attorney for Debtor
                        Attorney for Movant
                                                                            By: /s/ Simone Johnson
                                                                            Simone T. Johnson
                                                                            4110 Ronis Road
                                                                            Pikesville, MD 21208
                                                                            Debtor

                        I HEREBY CERTIFY that the terms of the copy of the consent order submitted to the Court
                        are identical to those set forth in the original consent order; and the signatures represented by
                        the /s/_____ on this copy reference the signatures of consenting parties on the original consent
                        order.

                        /s/ Scott E. Nadel


                        Copies to:

                        Simone T. Johnson                                    Robert S. Thomas, II, Trustee
                        4110 Ronis Road                                      300 E Joppa Road, STE 409
                        Pikesville, MD 21208                                 Towson, MD 21286

                        Candy L. Thompson, Esquire                           Scott E. Nadel, Esq.
                        201 N. Charles St., Ste. 804                         4041 Powder Mill Road, Suite 200
                        Baltimore, MD 21201                                  Calverton, MD 20705

    LAW OFFICES OF
    JEFFREY NADEL                                               END OF ORDER
4041 POWDER MILL ROAD
      SUITE 200
 CALVERTON, MD 20705
    240-473-5000
 FILE NUMBER: 23396
